Carrion v Faulkner (2015 NY Slip Op 04762)





Carrion v Faulkner


2015 NY Slip Op 04762


Decided on June 9, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2015

Tom, J.P., Acosta, Andrias, Moskowitz, Kapnick, JJ.


14539 18070/06

[*1] Luis Carrion, Plaintiff-Appellant,
vJohn Faulkner, etc., et al., Defendants-Respondents.


Arnold E. DiJoseph P.C., New York (Arnold E. DiJoseph, III of counsel), for appellant.
Gannon, Rosenfarb, & Drossman, New York (Lisa L. Gokhulsingh of counsel), for respondents.

Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered on or about March 20, 2013, which, in an action for personal injuries sustained when plaintiff allegedly slipped on a marble step tread as he descended the stairs in defendants' building, granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The worn marble edge of the step on which plaintiff allegedly slipped is not an actionable defect (see DiPini v 381 E. 160 Equities LLC, 121 AD3d 465 [1st Dept 2014]; Richards v Kahn's Realty Corp., 114 AD3d 475 [1st Dept 2014]). Notably, plaintiff denied that any debris on the step caused his fall, and the photographs did not reveal any major defects (see Cintron v New York City Tr. Auth., 77 AD3d 410, 411 [1st Dept 2010]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 9, 2015
CLERK